IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

IAN WALLACE,

Plaintiff,

Vv. Case No. 4:18-cv-1859 PLC
PHARMA MEDICA RESEARCH, INC,;
TRIS PHARMA, INC.; ROXANE
LABORATORIES, INC.; HIKMA LABS,
INC.; and WEST-WARD COLUMBUS,
INC.,

Defendants.

TRIS PHARMA, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFE’S
REQUEST FOR PRODUCTION DIRECTED TO DEFENDANT

COMES NOW Defendant, Tris Pharma, Inc., by and through their undersigned attorneys,
Hinshaw & Culbertson LLP, and for its Responses and Objections to Plaintiff's Request for

Production, states as follows:

1, Attach a complete copy of any medical records and medical bills that you have
regarding the treatment of Plaintiff.

RESPONSE: See documents previously produced by Pharma Medica.

2. Attach a copy ofall documents that Plaintiff signed consenting to any testing and/or
treatment or procedures performed or prescribed by any Defendant, as well as a copy of any
literature, material, pamphlets, instructions, and/or other information or documents that any
Defendant supplied to Plaintiff.

RESPONSE: See documents previously produced by Pharma Medica related to study 2015-
3952.

3. Provide true copies of all communications between the plaintiff and any defendant
and/or any of Plaintiff's treating medical providers, imcluding, but not Limited to text messages,
telephone messages, emails, written statements made by Plaintiff, and any notes regarding
statements made by Plaintiff.

Page 1 of 12
1004374\304741113.v4

 

 
RESPONSE: Objection. Defendant objects to this Request because it seeks to invade the
expert-atiorney privilege. Further responding, without waiving any objections, Defendant
is has not yet retained any experts. Defendant will supplement this Request and produce
non-privileged expert materials according to Fed, R. Civ. P. 26(e) and according to the case
management order entered by this Court.

23, All policies, rules, regulations, procedures, protocols, guidelines, standards,
training manuals, instructions, pamphlets and/or any other written material used and/or applicable
to any testing of Plaintiff.

RESPONSE: Objection. Defendant objects to this Request because it is overly broad, not
limited in scope and time as it secks information outside the relevant times as alleged in
Plaintiff's Complaint, vague, and is unduly burdensome. Further objecting, Defendant did
performing any testing on Plaintiff; it relied on Pharma Medica, an independent contractor,
to conduct and control study 2015-3952, including all requisite blood draws, Further
responding, without waiving any objections, see Defendant’s Master Service Agreement with
Pharma Medica and Protocol 2015-3952,

24, Any and all liability insurance pclicies insuring you at the time of the occurrences
at issue.

RESPONSE: None. Tris Pharma tendered coverage of this case to its insurer, but that
coverage was denied. Further responding, Pharma Medica was required to provide
insurance coverage and to indemnify, defend, and hold harmless Tris Pharma pursuant to
the parties’ agreement for the subject clinical trial. In accord with the parties’ agreement,
Pharma Medica has agreed to defend and indemnify Tris Pharma regarding Plaintiff's
claim,

25. All writings, c.d.’s, notes, electronically stored data, or memoranda relating in any
way to the Plaintiff's physical, medical, and/or dental condition.

RESPONSE: Objection. Defendant objects to this Request because it is overly broad, vague,
not limited in scope and time as it seeks information outside the releyant time as alleged in
Plaintiff’s Complaint, and is unduly burdensome as it does not differentiate between
Plaintiff’s various clinical studies. Defendant further objects to this Request because it seeks
information which constitutes the work-product of this Defendant, and invades the atforney-
client privilege. This Request seeks information which was secured in anticipation of
litigation and, accordingly, is beyond the scope of discovery as provided by the Federal Rules
of Civil Procedure. Further responding, without waiving any objections, see documents
previously produced by Pharma Medica,

26, Copies of any and all documents, records or writings made in the ordinary course
of business by you and/or your staff concerning the testing and/or injuries sustained by Plaintiff
referenced to in the Amended Complaint.

RESPONSE: Defendant does not have responsive documents.

Page 6 of 12
1094374430474 Li3.vE

 

 
Case: 4:18-cv-01859-PLC Doc. #: 126-4 Filed: 12/10/20 Page: 3 of 3 PagelD #: 1535

HINSHAW & CULBERTSON LLP

By: {sf John R. Suermann, Jr,
JOHN R. SUERMANN, JR. #66266M0
701 Market Street, Suite 1375
St. Louis, MC 63101-1843
P: (314) 241-2600
Fy (314) 241-7428
jsuermann@hinshawlaw.com
ATTORNEYS FOR DEFENDANT
TRIS PHARMA, INC.

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and correct copy of the foregoing document
was served to counsel at the below on this 15th day of December, 2019:

Brian M. Wendler
Wendler Law, P.C.

900 Hillsboro, Suite 10
Edwardsville, IL 62025

P: (618) 692-0011

F: (618) 692-0022
wendlerlawpc@email.com

Attorney for Plaintiff

és/ John R. Suermann, Jt.

Page 12 of 12
1004374\304741113.v1

 
